 BRAZEWAY, INC.87the stipulation for certification upon consent election was executedby the parties, and they cannot, as found by the Regional Director,under well-established Board policy, be considered as interferencewith the elections-As we have found that the Employer's objection's do not raisematerial or substantial issues affecting the conduct of the election,we hereby overrule them.Because the Petitioner has obtained amajority of the valid votes cast, we shall certify it as the exclusiverepresentative of the employees in the stipulated unit.The Board certified Retail Clerks International Association, Local1365, AFL-CIO, as the designated collective-bargaining representa-tive of the employees in the appropriate unit described in paragraph4 above.]6 Shoreline Enterprisesof Ameried,'et al.,-114 NLRB 716; and F.W. Woolworth Co.,eupre..-Brazeway,Inc., PetitionerandInternational Union,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, and its Local1193.Case No. 7 RM-183.-October 93,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (e) of the National LaborRelations Act,,a hearing was held before Charles H. Steere, hearingoicer.iThe hearing officer's rulings made at the hearing are freefrom-prejudicial error and- are hereby affirmed.Pursuant to the provisioxis of Section 3 (b) of the National LaborRelations Act, the Board has delegated'its powers in connection withthis case to a, three-member panel, [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this,case, the Board finds:1.The Employer.is engaged in commerce within the meaning of theAct.2.The International claims to represent employees of the Employer.3.The International was certified by the Board as the collective-bargaining representative for the Employer's employees on November7, 1955 2Thereafter, the International, together with its Local 1193,which was formed after the election to represent the Employer'semployees for the International, entered into bargaining negotiationsI International 'Union, United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, hereinafter referred to as the International, the only labor organiza-,tion named in the petition,'and its Local 1193 did not appear at the hearing althoughserved with notice of hearing.2 Case No. 7-RC-2903(not reported in volumes of Board Decisions and Orders).119 NLRB No. 10. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Employer which continued from December 16 until January24, 1956.On the latter date the International called a strike andbegan picketing the Employer.The International abandoned itspicketing in October 1956, but has not disclaimed its representativeinterest in Employer's employees.' In these circumstances, we finda question exists concerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) (B) and Section2 (6) and (7) of the Act'4.We find that all production and maintenance employees at theEmployer's Adrian, Michigan, plant, including regular part-timeemployees, but excluding office and plant clerical employees, profes-sional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'5.The Board's records show that the compliance status of Local1193 lapsed on January 1, 1957.However, the International, theclaiming labor organization herein, has been in compliance at allrelevant times.We shall, therefore, resolve the representation ques-tion herein by conducting an election in which the International'sname appears on the ballot.The International will be certified ifitwins the election provided that by the date of the election, andnot later, Local 1193 is in full compliance with the filing provisionsof the Act.Absent such compliance, the Board will only certify thearithmetical results of the election.This accords with the procedure established inCalcasieu PaperCompany, Inc., supra,in which the Board most recently expressedits policy governing RM cases where the question concerning repre-sentation is raised by a complying labor organization which was certi-fied by the Board and which has a noncomplying local. Our dissent-ing colleague, who also dissented inCalcasieu,claims thatDarlingand Company smust be applied here on the ground that that caseoverruled theCalcasieucase.On the contrary,Darling and Companydid not reverseCalcasieubut went to considerable lengths to dis-tinguish it, principally upon the ground that the complying inter-national inDarlingwas not the certified representative nor did itclaim representative status, while in theCalcasieucase, as here, thecomplying internationals were certified by the Board.Thus theBoard stated (116 NLRB 374, 375) :In theCalcasieucase, also involving an RM petition, the claimingincumbent consisted of 2 international unions which had been3 Its nonappearance at the hearingisnot tantamount to such a disclaimer.O'ConnorMotor, Inc.,100 NLRB 1146.4 CalcasieuPaper Company,Inc., etc.,109 NLRB 1186;Nathan Warren cE Sons, Inc.,116 NLRB 1662.5 This unit is similar to the one certified in Case No. 7-RC-2903.116 NLRB 374. BRAZEWAY, INC.89certified as joint representatives of the appropriate unit and;subsequent to certification, had established 3 locals to representthe employees in the unit.There, despite the fact that the locals'compliance had lapsed prior to the hearing, the Board foundthat the locals' noncompliance did not preclude the Board fromresolving the question concerning representation raised by thecomplying internationals, and it directed an election placing theinternationals on the ballot, with the proviso that, if the inter-nationals won, they would not be certified unless the locals cameinto compliance by the date of the election. In the instant case,however, the International has never been the majority repre-sentative or asserted a claim to representation in the historicalunit.On the contrary, Local 127 has been for many years therecognized representative in this unit, as indicated by successivecontracts, and is still claiming majority status.Although theInternational has placed a supervisor and receiver over the af-fairs of Local 127, we are satisfied that Local 127 is not defunctand continues as a separate entity. Indeed, it is clear that thereceivership was nothing more than an internal device designedto conserve the assets of Local 127 and to insure the latter's abilityto function effectively under its outstanding charter, as the bar-gaining representative of the employees in question.We aretherefore unable to agree with the Employer that the receivershipimposed by the International extinguished the life, as well asthe claim of the local and in turn vicariously made the Interna-tional the claimant, within the meaning of theCalcasieurule.Accordingly, as the facts herein clearly establish this Internationalto be "the claimant, within the meaning of theCalcasieurule," we shallapply that rule and direct the election in the manner described above.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting :The vital question here is whether the Board, upon an employer'spetition, should provide its processes for the holding of a representa-tion election with a noncomplying union on the ballot.There canbe no dispute that both the International and its Local 1193, jointlyconstituting the Union representing this Employer's employees, arein a status of noncompliance by reason of Local 1193's failure as ofJanuary 1, 1957, to comply with Section 9 (g). Recently, inDarlingand Company,in essentially the same situation, the employer petitionwas dismissed by the Board, Member Rodgers dissenting. The Boardthere, upon careful reconsideration of the policy question involved,expressly and at length reaffirmed theLoewensteindoctrine,' in sub-7Herman Loewenstein,Inc.,75 NLRB 377. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance that "the exclusion of noncomplying unions from the ballot inelections petitioned for by an employer is more nearly consistent withthe supervening policy of denying the imprimatur of Governmentto such labor organizations."TheLoewensteindoctrine is squarelyand unavoidably in issue here.The policy initially expressed inLoewensteinand reasserted in theDarlingcaseplainly cannot persistin face of the present majority holding.Iwould adhere toLoewenstein.My colleagues directly and solely rely upon theCalcasieucasesdecided in September 1954.Unquestionably, the Board majority inCalcasieuintended to and did necessarily reverse the then long-standingLoewensteindoctrine.'But the more recent definitive hold-ing inDarling, supra,which on theLoewensteinissue is the diametricopposite ofCalcasieu,must take precedence.The distinction whichmy colleagues draw is entirely illusory, and by any test ofreason,anomalous.They fail to show where it makes a particle of differencematerially whether the International or the Local is nominally thebargaining claimant.10Indeed, it is utterly unrealistic to regard theLocal as other than a bargaining claimant, particularly in the cir-cumstanceshere where it is clear that the Local was created, afterthe certification, and exists entirely, to represent the instant employees,and has in fact participated fullyin allthe bargaining with theEmployer, in the calling of the strike and the picketing." Surely,my colleagues are not suggesting at this late juncture that, notwith-standing the noncomplying bargaining Local, the International is ina privileged class of noncompliance because it has itself met the filingrequirements.12Such is nevertheless the inevitable effect of theirholding.Moreover, their holding provides an all too facile means fora noncomplying union to obtainaccessto Board electionprocesses,eCalcasieuPaper Company, Inc.,109 NLRB 1186.See, e. g., my dissenting opinion inCalcasieu,and Member Rodgers' dissent opinion inDarling andCompany.10Lane-WellsCo., 79 NLRB 252; cf.N. L. R.B. v. Highland Park ManufacturingCompany,341 U. S. 322."The record does not justify the majority's referenceto theInternational alone ashaving calledthe strikeand engagedin the picketing.The testimony refers merely to"the union,"which in thecircumstances must be presumed to includeboth the Inter-nationaland Local."The Board opinion inCalcasieucontainedthe statement that the Internationals "madethe claimfor recognition," (without indicating, however, thatthe noncomplying Localswere joint claimants,which was obviously the fact). Only the Internationals were placedon the ballot.The reason for so doing was unexplained,and no rational basis thereforappears, except possiblythe fact there Pointed outthat the namesof the Localshad beenomitted fromthe employer's petition.InDarling and Company,the Board rejected theemployer's principal argumentthatCalcasieuwas controlling.Among other things, theBoard stated that inDarlingthe International never asserteda representationclaim.TheDarlingcase cannot be construed as reading into theCalcasieudecision a distinction basedon the irrelevant circumstance that the Internationals were(jointlywith the Locals)bargaining claimants, or accepting the anomaly that the Internationalswere thereby freedof the restrictionsof compliancein the statute.Nor canDarlingconceivably be interpretedas intending to save theCalcasieucase,with which it is fundamentally at odds on thecontrollingLoewensteinissue. REX MOBILE HOMES91contrary to congressional intent, simply by having its, affiliate, inter-national or local as the case may be, come forward as the nominalbargaining claimant.As recently as October 4, 1957, inMine and Mill Supply Company,118 NLRB 1536, the doctrine of theDarlingandLoewensteincaseswas again expressly reaffirmed in a majority decision by ChairmanLeedom and myself, with Member Rodgers dissenting on the samefundamental basis which he asserted in hisDarlingdissent.And anydoubt about the legal purport of theDarlingcase should immediatelybe removed in light of the Board's express reliance therein upon cases,with circumstances identical to those here, which dismissed the em-ployer petition on the basis of theLoewensteinpolicy.Thus, inStaten Island Cleaners,13and inTelegraph Publishing Company,'.'the representation claim was made by the International, and the Localwas not in compliance.'-'In the latter case, after issuing a show causeorder, the Boardrevoked the certificationof the International inview of the Local's noncompliance, citingLane-Wells Company,79 NLRB 252.. This is the effective procedure, I submit, to accomplishthe purposes of the Act. I would, accordingly, issue a notice to showcause why the certification of the International herein should not berescinded because. of Local 1193's noncompliance.'e 93 NLRB 396.'* 102 NLRB 1173.'LAlso cited wereLaw Tanning Company,109 NLRB 265, where the international of thelocal claimant was out of compliance;andThe Federal Refractories Corporation,100NLRB 257, where both the claiming unions, not affiliated with each other, were non-complying.These cases similarly show that the technical basis for the noncompliancewas deemed entirely immaterial-whether because of the noncompliance of the local, orthe international,or both.Mid-States Corporation d/b/a Rex Mobile HomesandLocal 544,SheetMetalWorkersInternationalAssociation,AFL-CIO,Petitioner.Case No. 36-RC-1291. October 23, 1957SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election herein issuedon August 6, 1957,1 an election by secret ballot was conducted onAugust 20, 1957, under the direction and supervision of the RegionalDirector for the Nineteenth Region, among the employees in the unitfound appropriate by the Board.After the election the RegionalDirector served upon the parties a tally of ballots which showedthat there were approximately 88 to 90 eligible voters and that 92valid ballots were cast, of which 36 were cast for the Petitioner, 371Not reportedin the printed volumes of Board Decisions and Orders.119 NLRB No. 14.